DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Status of Claims 
Claims 1-6, 8-13, and 15-19 are pending per Applicant’s 03/10/2021 amended filing and examined herein.  Claims 1, 8, and 15 are amended.  Claims 7, 14, and 20 are canceled.

Response to Arguments
Applicant's arguments filed 35 U.S.C 101 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a method (process); claims 8-14 are to a non-transitory computer-readable storage media (manufacture of matter); and claims 15-20 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of a mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method for network infrastructure optimization (NIO), the method being executed by one or more processors and comprising:
receiving, by a NIO platform executed by the one or more processors: 
one or more sets of data, the one or more sets of data comprising a set of historical data, a set of opportunity data, and from each of multiple carriers, data defining a candidate geographic location and a carrier-defined search ring; 
providing, by the NIO platform and to a computer-implemented mapping service, a request to identify an overlap area based at least on the candidate geographic locations and the carrier-defined search rings; 
receiving by the NIO platform and from the computer-implemented mapping service, a representation of the overlap area;
for the overlap area, processing, by a liner regression module of the NIO platform, at least the set of historical data to determine a sub-set of data, 
the linear regression module executing liner regression across a combination of data types each having an unknown impact on network infrastructure cost, 
the sub-set of data comprising data types determined to have a relatively high impact on network infrastructure cost through the liner regression;
providing, by the NIO platform, respective cost estimations for two or more network infrastructure opportunities, 
the providing performed by processing the set of opportunity data using a cost model, the cost model comprising a data model provided based on the sub-set of data and only representing the data types determined to have a relatively high impact on network infrastructure cost; 
prioritizing, by the NIO platform, two or more network infrastructure opportunities relative to each other, each network infrastructure opportunity representing potential installation of at least one respective physical asset within a respective network infrastructure not currently installed within the respective network infrastructure; and 
transmitting, by the NIO platform, one or more visualizations for display to a user on a computing device, the one or more visualizations 

Where the claimed element steps of “processing”, “providing”, and “prioritizing” based on linear regression are on their face steps of mathematical concepts.  The processor components are found to be invoked merely as a tool.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The “receiving”, “providing”, and “transmitting” elements are determined to be insignificant extra solution activity.   The elements do not impose meaningful limits on the claim and simply amount to necessary data gather and inputting (receiving/providing) and outputting (transmitting). 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
It is noted that claims have been amended to include a mapping feature; however this feature is claimed to a high level of generality.  It provides neither a practical application nor significantly more.  As claimed it is viewed the mapping is simply a component of the reporting of the results of the claimed analysis (abstract idea).   The courts have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. MPEP 2106.04(a)(2)(III)(case citations omitted)
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above that additional steps of the claimed invention are found to be insignificant extra solution activity.  When these elements are considered individually or as part of the ordered combination are not found to amount to significantly more than the identified abstract idea.

The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Richter et al (US 2002/0194251 A1) teaches optimization of network infrastructure as well as applications that employ that infrastructure is greatly facilitated by allowing different entities (e.g., infrastructure utility providers and application providers) to focus on their individual respective specialties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623